      Case 1:19-cv-03428-MKV-BCM Document 53 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        7/1/20
PACIFIC CONTROLS INC.,
              Plaintiff,
                                                      19-CV-3428 (MKV) (BCM)
       -against-
                                                      ORDER
CUMMINS INC.,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic discovery conference, it is
hereby ORDERED that:

   1. No later than July 22, 2020, plaintiff shall produce its general ledger detail for 2014
      through the present, which may be designated "Attorneys' Eyes Only" pursuant to the
      parties' Stipulated Protective Order (Dkt. No. 26).

   2. The deadline to complete all discovery is EXTENDED to September 18, 2020. The
      parties shall promptly meet and confer in good faith to schedule all noticed depositions.

Dated: New York, New York
       July 1, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
